


Exhibit 10.28


October 1, 2015




Janice Stipp
1281 Covington
Bloomfield Hills, MI 48301
 



Dear Janice:
      
It is a pleasure to confirm Rogers' offer of employment to you for the Chief
Financial Officer. This offer is contingent upon passing our pre-employment drug
and background screens. The information for the drug screen is enclosed. Upon
acceptance, please bring the form as well as photo identification to one of the
sites listed (see enclosure) as soon as possible.


By Company policy, your employment would be based upon the following terms,
policies, and practices:


1. The compensation package for this position is as follows and is subject to
the usual payroll deductions such as income tax and Social Security:


Your starting salary will be $400,000 per year, which is paid at a bi-weekly
rate of $15,384.20.


•
Effective for the 2015 fiscal year, you are eligible for the Annual Incentive
Award program (AICP) with a target of 50% of your base salary. Depending on
actual performance against predetermined company performance metrics, your
actual AICP award payout can be as high as 200% of your target incentive. Actual
awards are prorated according to start date.



•
You will receive a special new hire stock grant of restricted stock units with
an initial grant value of $400,000. split as follows:

◦
50% in Time-Based Restricted Stock Units - (three year ratable vesting)

◦
50% Performance-Based Restricted Stock Units - (three year performance period)

▪
Three year total shareholder return (TSR) 60% weighting

▪
Three year return on invested capital (ROIC) 40% weighting

Both of these measures are compared to a specified group of peer companies
The total number of stock units will be based according to the average closing
stock price for the 30 days prior to your start date.


•
Additionally, you will be eligible for the 2016 annual long-term incentive
grant. This grant would be comprised of time based restricted stock units and
performance based stock units. The grant value and subsequent number of shares
or units you would receive are determined in 2016 and presented to the Board of
Directors’ Compensation & Organization Committee for review and approval.





•
You will receive a one-time sign-on bonus of $50,000 payable in your first
paycheck. If you voluntarily resign from Rogers or are terminated for cause
within 6 months of hire, you will be required to reimburse the Company for the
full sign-on bonus. This letter authorizes Rogers to deduct monies from your
final paycheck. Any remaining amount must be paid within 30 days of your last
day of work.





1.
We will provide a flexible benefits package that presently contains choices in
medical and dental insurance, flexible spending accounts, vision care and life
insurance. In addition, we also provide salary continuation for short-term
disability, long-term disability insurance, vacation and holiday pay, a 401(k)
plan (Rogers Employee Savings and Investment Plan) with a Company-matching
contribution, Employee Stock Purchase Plan, and tuition reimbursement. We have
enclosed information describing these programs. Additionally, prior to your
start date you will be receiving an email from ‘Rogers Welcomes You.’ This email
will provide information and forms to assist you in your on-boarding process;
please take some time to review it prior to your first day. As with other
organizations, our benefits package may change from time to time. As this
occurs,





--------------------------------------------------------------------------------




we inform employees as quickly as practical. If you have any questions regarding
benefits please contact Sara Dionne, Director, Human Resources, at 860-779-4055.


2.
As a condition of employment, you will be asked to sign an agreement regarding
confidentiality of trade secrets and confidential business information
(Employment, Invention, Confidentiality and Non-Compete Agreement). This
document is enclosed for your review and will have to be signed at the time you
start work with Rogers.



3.
Your employment is “at will” and it is Rogers' policy not to enter into
employment contracts. Verbal representations by Rogers' managers and supervisors
do not create a binding agreement. If a contractual employment relationship were
to be established, it must be in writing and signed by the Company President.



4.
You will be provided with relocation benefits as described in the Relocation
Policy for Newly Hired Salaried Employees which will be sent to you separately.
Please contact Sara Dionne (Human Resources Director for Corporate Services) to
begin the relocation process. If you voluntarily resign from Rogers, you will be
required to reimburse all monies paid under the Relocation Policy directly to
you, or on your behalf, within the prior 12 months of your termination. This
letter authorizes Rogers to deduct monies from your final paycheck in accordance
with the Relocation Policy. An arrangement will be made for repayment of any
remaining amount owed to Rogers.





6.
You will be provided severance pay and benefits as follows:

•
A) Prior to a change in Control: In the event that your employment with the
Company terminates due to a Qualified Involuntary Termination that occurs prior
to a “Change in Control” (as defined in paragraph (B) below), Rogers will
provide you with a severance benefit equal to 52 weeks of salary and target
bonus, commencing upon your separation from service. This severance protection
will remain in effect during your employment with Rogers at all times prior to a
Change in Control. Except as specifically provided to the contrary in you
agreement, all other provisions of the Rogers Severance Policy for Salaried
Employees apply for purposes of determining your eligibility to receive the
severance benefits set forth under this paragraph.



•
B) Upon a Change of Control: You will be provided with an Officer Special
Severance Agreement which provides certain benefits in the event that either
Rogers (or its successor) terminates your employment without “Cause” or you
resign due to “Constructive Termination” during the two year period beginning on
the date of a “Change in Control,” as such terms are defined in the Officer
Special Severance Agreement. Please note that the treatment of equity awards
issued by Rogers upon a Change in Control is described in the Officer Special
Severance Agreement. The enhanced severance benefits under your Change in
Control agreement are in lieu of the severance benefits you would be entitled
under any other severance arrangements prior to a Change in Control. The details
of these severance provisions will be further described in Agreement that you
will receive under separate cover.









I look forward to having you join Rogers and working together.






Sincerely,
Bruce Hoechner
President and Chief Executive Officer










Upon your acceptance please sign and date the space below and return.


Accepted:__/s/ Janice Stipp______________________
Date:____10-05-15________________________


Anticipated Start Date: 11-01-15




